DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 08/25/2021 have been entered. Claims 1-13 remain pending in the application. Applicant amendments to the abstract overcome the previous specification objection set forth in the Office Action mailed 06/18/2021, the objection is withdrawn. 

Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is Al-Uzri (US-2016/0045148-A1). Al-Uzri teaches teaches a sensor cartridge for chemical assays of a liquid sample containing analyte molecules, said sensor cartridge comprising:
a wall (referred to as top plate 124) having an open top end and a lower end, said wall (124) enclosing a space (referred to as interior cavity 112) for containing porous matrix, said open top end being configured to comprise a liquid sample supply channel arranged for supplying liquid sample containing analyte molecules to the space (112) ([0040], [0041], and Figure 1);

a porous collection disk (referred to as absorbent disk 116) closing the lower end of the wall (124), said porous collection disk (116) being arranged for supporting and contacting porous matrix ([0045] and Figure 1);
As stated by paragraph [0048], it is understood that since the porous material mounted on the platform 114 absorbs excess sample that is not absorbed by the absorbent disk 116, it will contact the absorbent disk 116. 
wherein the space (112) contains porous matrix, said porous matrix being configured for passing analyte molecules of a liquid sample therethrough and said porous matrix contacting the porous collection disk (116) (see Figure 1);
a base cap (referred to as bottom plate 126) attached to the lower end of the wall (124), said porous collection disk (116) being sandwiched between the lower end of the wall (124) and the base cap (126) ([0041] and Figure 1);
said base cap (126) comprising a base cap air opening (referred to as air vent channel 130) positioned opposite the second air opening (referred to as outlet 110), said 
wherein at least one of the first air opening (104) and the base cap air opening (130) comprises an air source connection for connecting the cartridge to a source of air under supra-atmospheric pressure or a source of subatmospheric pressure;
Recitation of connecting the cartridge to an air source is an intended use of the air openings. So long as the air openings are able to be contact the air source under supra-atmospheric pressure or subatmospheric pressure the claim limitation is met. It is understood that either the first air opening (104) or base cap air opening (130) may be connected to a source of supra-atmospheric pressure or subatmospheric pressure. 
said second air opening (110) and the base cap air opening (130) being arranged to guide an air flow to specific locations of the porous collection disk (116) for providing localized evaporation and analyte concentration.
As stated by paragraph [0046], the air vent 130 provides ventilation to cavity 112 to aid in drying the sample on absorbent disk 116. It is understood that as the outlet 110 (second air opening) is also open to the surroundings, it will also allow for evaporation.
Al-Uzri does not teach an air channel extending between a first air opening positioned at the open top end of the wall and a second air opening positioned at a distance above the porous collection disk, the air channel being separate from the liquid sample supply channel. 
While it may be interpreted that there is a first air opening 128 and second air opening 110, it is understood that there is one conduit where liquid and gas may pass in the device of . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796